DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10-12, 14, 15, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0152511) in view of Carr et al. (US 2002/0043068).
In regard to claim 1, fig. 3 of Chang teaches a system for providing distributed heating and cooling, the system comprising:
one or more temperature control units (1- the air-conditioning unit/system), each temperature control unit (1) among the one or more temperature control units being configured to heat and cool an area of an environment to be thermally regulated, the area being localized around the respective temperature control unit (See ¶ 0004-0006, 0039-0040; fig. 3), each temperature control unit including:
a thermal storage system (latent heat thermal energy storage (LHTES 10) including one or more substances (PCM 16) for storing thermal energy (See fig. 3; ¶ 0034, 0035, 0042, 0043);
a heat distribution surface (24) (see fig. 3); 
a solid-state heat pump (thermoelectric module/Peltier device 20) positioned between the thermal storage system (10) and the heat distribution surface (24) and configured to generate heat for absorption into the thermal storage system and the heat distribution surface (See fig. 3; ¶ 0039, 0041); and
Chang teaches a solid-state heat pump (thermoelectric module/Peltier device 20), but does not teach one or more controllers in communication with the solid-state heat pump and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump.
However, Carr teaches a thermal comfort system using thermal storage, wherein the system comprises one or more unit controllers (control means 18) in communication with the solid-state heat pump (8) and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump (See ¶ 0031, 0034-0035; fig. 1). Therefore, it would have been obvious to a person having ordinary skill 
In regards to the limitation wherein “the one or more temperature control units are portable within the environment”…Making an old device portable is an obvious design. Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. In re Lindberg, 93 USPQ 23 (CCPA 1952) (See MPEP § 2144.04). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to make the one or more temperature control units (the air-conditioning unit 1) of Chang to be portable within the environment, since it has been held that making a device portable or movable without producing any new modification in function or manufacture involves only ordinary skill in the art. One of ordinary skill in the art would have been motivated to add portability to the air-conditioning unit of Chang to make such device easier to transport and use in a wide variety of applications.

In regard to claim 2, Chang teaches the system according to claim 1, wherein the thermal storage system includes one or more substances of high latent heat capacity (See Chang ¶ 0031-0033, 0042).
In regard to claim 3, Chang in view of Carr teaches the system according to claim 1, wherein the signal is continuous, pulsed, or combinations thereof (See Carr ¶ 0031). Carr discloses the signal from the transducer 24 is monitored by the control means 18, which controls and terminates the heat pumping action, preferably by switching off the heat pump, or reversing its pumping direction when the thermal mass 22 reaches a predetermined termination temperature.
In regard to claim 4, Chang teaches the system according to claim 1, wherein the solid-state heat pump (20) is in direct contact with the thermal storage system (10), the heat distribution surface (24), or combinations thereof (See Chang, fig. 3).
In regard to claim 5, Chang teaches the system according to claim 4, wherein the solid-state heat pump (20) is in direct contact with one or more protrusions/bulge/lump (13) on the thermal storage system [10] (See Chang, fig. 3; 0037, 0041).
In regard to claim 6, Chang teaches the system according to claim 1, wherein the system includes an air distribution module (30) positioned to assist convective heat transfer through the unit, wherein the air distribution module includes one or more fans, blowers, centrifugal blowers, piezoelectric fan blowers, or combinations thereof (See Chang ¶ 0010, 0039, 0051).
In regard to claim 10, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity have a solid to liquid phase change between about 10°C and about 34°C (See Chang ¶ 0032, 0035). Chang teaches a phase change temperature ranging from 20 to 500ºC. In this case, it would  have  been  obvious  to one of ordinary  skill in the art before  the effective  filing date of invention  to have  selected the overlapping  portion of the ranges  disclosed by the reference  because selection of overlapping  portion of ranges  has been held to be a prima facie case of obviousness. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed.  Cir.1997). MPEP § 2144.05.I. Therefore, it would have been obvious to a person having ordinary skill in 
In regard to claim 11, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity include organic phase change materials, inorganic phase change materials, microencapsulated phase change materials, or combinations thereof (See Chang ¶ 0035).
In regard to claim 12, Chang teaches the system according to claim 1, wherein the thermal storage system (10) includes: one or more hollow regions (see the hollow spaces inside 10) containing the one or more substances [PCM 16] (see fig. 3); an outer shell (11) having a first thickness at a surface adjacent the solid-state heat pump (20) and a second thickness (See the surface opposite 11, the surface is numbered 15 in fig. 1) at a surface opposite the solid-state heat pump (See fig. 3), wherein the first thickness (11) being greater than the second thickness (15) as shown in the figure, but does not explicitly stated in the art the first thickness being greater than the second thickness; and a structural support profile having a variable thickness.
However, while the reference does not explicitly disclose the specific thickness of the thermal storage system outer shell, wherein the first thickness being greater than the second thickness; and a structural support profile having a variable thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the thermal storage system outer shell, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally 
In regard to claim 14, Chang teaches the system according to claim 1, further comprising a power source including a rechargeable battery, power cord, or combinations thereof (See Chang ¶ 0053).
In regard to claim 15, Chang teaches the system according to claim 1, wherein each temperature control unit further comprises an environmental sensing module including at least one proximity sensor to turn the unit on and off based on detected presence of an individual proximate the respective temperature control unit (1), an environmental temperature sensor, environmental humidity sensor, or combinations thereof (See Chang, ¶ 0056). Chang teaches a plurality of sensors are installed at different spots of an EV to sense or measure the sensing data, such as the temperature in the passenger compartment or cabin Tr, the ambient temperature Ta, the temperature of PCM with high or low phase change temperature Th or Tc, the temperature of the air forced by the ventilation device into the cabin To, and the sensing data are used with the manual command to determine the system mode and the venting mode, and different actuators can then be controlled according to the system mode.
In regard to claim 21, Chang teaches the system of claim 1, wherein the one or more temperature control units (1) are configured to be distributed throughout the environment (Chang, ¶ 0004-0006, 0039-0040). Chang teaches the air-conditioning unit configured to regulate the temperature of a cabin or passenger compartment.
In regard to claim 22, Chang teaches the system of claim 1, wherein the thermal storage system (10/12) is a square or rectangle (See fig. 3), but does not explicitly teach the shape is cylindrical. However, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by Chang.
In regard to claim 24, Chang teaches the system of claim 1, wherein the heat distribution surface (24) is flat or straight shaped, but does not explicitly teach the shape is L-shaped. However, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed the heat distribution surface would perform equally well shaped as disclosed by Chang.

Claims 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Takahashi et al. (US 2013/0098068).
In regard to claim 7, Chang teaches the system according to claim 6, wherein Chang teaches the heat distribution surface (24) includes a first surface, a second surface (see fig. 3), but 
However, Takahashi teaches a temperature control device, wherein a heat distribution surface (heat exchanger plate 4) is a thick disc member provided with a cavities (spiral channel 41), wherein a temperature-controlling fluid that is controlled at a predetermined temperature flows in through an inlet (not shown), passes through the entire heat exchanger plate 4 via the cavities (channel 41) and flows out of an outlet (see fig. 3; ¶ 0037, 0051-0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing one or more cavities, based on the teaching of Takahashi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a cavities into the heat distribution surface would help the system of Chang to improve thermal distribution, and to provide an increased surface area for increasing convective heat transfer.
In regard to claim 8, Chang in view of Takahashi teaches the system according to claim 7, wherein Takahashi (as modified above) the heat distribution surface includes one or more hollow spaces (the space b/n 41) extending between and parallel to the first surface and the second surface (See Takahashi, fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing hollow spaces b/n the cavities, based on the teaching of Takahashi in order to provide an even heat transfer and distribution as desired.
In regard to claim 23, Chang teaches the system of claim 1, wherein Chang teaches the heat distribution surface (24) includes a first surface, a second surface (see fig. 3), but does not teach cavities are concentrated along one or more edges of the heat distribution surface. .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Lang (US 2015/0083180).
In regard to claim 9, Chang teaches the system according to claim 2, wherein Chang teaches the thermal storage system includes one or more substances of high latent heat capacity, but does not explicitly teach the one or more substances of high latent heat capacity have a latent heat of at least about 150 J/g at a phase transition temperature.
However, Lang teaches a system and method for thermoelectric energy generation, wherein system comprises a high temperature output thermally conductive heat pipe casing 38 tubes that extend into a latent heat thermal energy mass of high temperature phase change .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 1 above, and further in view of Durkee et al. (US 2018/0281641).
In regard to claim 13, Chang teaches the system according to claim 1, wherein Chang teaches a heat distribution surface (24), but does not teach the heat distribution surface includes a surface layer, the surface layer including a polymer coating, metal anodizing, surface abrasion, sorbent coating, or combinations thereof.
However, Durkee teaches a thermoelectric module configured to provide at least one of cooling and heating, wherein the module comprises a heat distribution surface (thermally-conductive material for use with thermal-transfer layer 114) and conductive layer 118 has relatively high thermal conductivity properties and may be carbon based.  One such example is graphene, for spreading temperature out over the cover.  Graphene is an allotrope of carbon and .

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (see the rejection above), unless otherwise noted below.
Applicant’s arguments (pages 7-8) that Chang discloses an air conditioning system having a latent heat thermal energy storage (LHTES) device for heating, ventilating, and air-conditioning in electric vehicles. See Chang at paragraph 0001. Chang discloses that the thermoelectric modules can be stacked to achieve an increase in the cooling and heating effects of heat pumping. See Chang at paragraph 0030. However, Chang does not disclose that the air conditioning systems are portable within the environment to be thermally regulated. Rather, 
In response, examiner respectfully disagrees. Not that the claim requires “the one or more temperature control unit being configured to heat and cool an area of an environment, and Change clearly teaches one or more temperature control unit (an air conditioning system) configured to regulate the temperature of a cabin or passenger compartment (See ¶ 0004-0006, 0039-0040). See also the rejection above. Therefore, the argument is not persuasive. 
In regards to any portability arguments see the rejection of claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763